Judgment of the Supreme Court, Kings County, rendered December 11, 1967, reversed, on the law and the facts, defendant’s plea of guilty vacated, indictment reinstated and case remitted to the Criminal Term for further proceedings not inconsistent herewith. Prior to the acceptance of defendant’s plea of guilty, the court indicated that the sentence would be anywhere between one and a half to three years. Contrary to the understanding in conformity therewith, the sentence thereafter imposd was “Elmira Reformatory ”. Under the circumstances, defendant should be permitted to withdraw his plea (People v. Emerick, 29 A D 2d 770, and cases cited therein). Beldock, P. J., Christ, Brennan, Rabin and Munder, JJ., concur.